Citation Nr: 1231740	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  05-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chromic fatigue syndrome, including as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for Brucellosis, including as a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for a sleep disability, including as a qualifying chronic disability under 38 C.F.R. § 3.317 and as secondary to tinnitus.  

4.  Entitlement to a higher initial disability evaluation for tinnitus, rated 10 percent disabling.  

5.  Entitlement to a higher initial disability evaluation for a right knee disability rated 10 percent disabling.  

6.  Entitlement to a higher initial disability evaluation for a left knee disability rated 10 percent disabling.  

7.  Entitlement to the award of service connection for a right knee disability prior to January 22, 2002.

8.  Entitlement to the award of service connection for a left knee disability prior to January 22, 2002.

9.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).

10.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to November 1973 and from November 1990 to June 1991, including service in the Southwest Asia Theater of Operations from December 1990 to May 1991, and relevant periods of Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2003, August 2009, April 2010, and December 2010 decisions of the Montgomery, Alabama, Regional Office (RO).  

In January 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) and a transcript of the proceeding is of record.  

In a December 21, 2009, Board decision denied the Veteran's claim seeking a higher disability evaluation for tinnitus, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Court, in a December 2011 memorandum decision vacated the Board's adjudication of this matter and remanded the appeal, affirming the other December 2009 Board determination.  

The Board properly has jurisdiction over a claim seeking entitlement to a TDIU because during the pendency of the present appeal the Veteran and his attorney have submitted statements seeking such benefit, including a November 2010 statement; therefore, the claim has been included on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Again, the December 2011 Court memorandum decision vacated the Board's prior adjudication of the Veteran's claim seeking a higher rating for tinnitus because of 38 C.F.R. § 3.321 (2011).  Significantly the Veteran has filed a distinct service connection claim for a sleep disability, which was adjudicated by the RO in a December 2010 rating action.  Moreover, one theory of entitlement advanced by the Veteran and on his behalf is that his current sleep disability is caused by tinnitus.  While couched as part of the higher rating claim for tinnitus, the Board finds that the Veteran's statements and those of his attorney alternatively raise a claim seeking service connection as secondary to tinnitus.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Accordingly, the claim has been recharacterized to more accurately reflect its scope and, as discussed below, the Board finds the submissions from the Veteran and his attorney, coupled with the December 2011 Court decision, to convey a timely disagreement with denial of service connection for the condition.  

The record suggests that the Veteran receives regular VA treatment related to tinnitus; however, no relevant records dated since November 2010 are of record or available via the Virtual VA system.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  Moreover, in light of the number of likely relevant outstanding records at this time, VA must also afford the Veteran a contemporaneous VA examination, with respect to his service-connected tinnitus.  See 38 C.F.R. § 4.16(a); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Thus, the Board must remand the appeal.  

The Veteran also seeks entitlement to a permanent and total rating for VA disability pension benefits and, as discussed above, a claim for a TDIU has been raised during the pendency of the appeal.  See Rice, supra.  Presently, both claims are properly within the Board's jurisdiction but the adjudication of the tinnitus appeal may impact the adjudication of these matters.  Accordingly, the aforementioned matters are inextricably intertwined and must be considered together, rendering any adjudication of the TDIU and nonservice-connected pension claims premature at this juncture.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011); Vargas-Gonzales v. West, 12 Vet. App. 321, 328 (1999).  Accordingly, the Board must also remand the claims seeking a TDIU and nonservice-connected pension benefits.   

After an April 2010 RO determination assigned both initial disability evaluations and effective dates for the grant of service for right and left knee disabilities, VA received a November 2010 statement expressing disagreement with the assigned ratings and effective dates.  Further, the Veteran and his attorney have also conveyed timely disagreement with December 2010 rating action, denying service connection claims for chronic fatigue syndrome, Brucellosis, and a sleep disability, based on a review of statements and submissions received subsequent to this determination, including a December 2010 submission, and the findings and conclusions of the December 2011 memorandum decision of the Court.  The Board accepts this respective submission as timely notices of disagreement (NODs) as to the aforementioned claims, requiring the RO to issue an appropriate SOC and this has not been issued to date.  Under the circumstances, the Board is without discretion and is obligated to remand the above matters to the RO for issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2011).  See also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Generally, when remanding claims for issuance of an SOC, the Board refrains from directing any additional development efforts.  Here, however, adjudication of the claims being remanded for an SOC may impact the TDIU and nonservice-connected pension claims within the Board's jurisdiction.  Given the foregoing and in the interest of fairness to the Veteran and efficient usage of VA resources, the Board directs appropriate development and adjudication efforts be completed on remand, in addition to issuance of an appropriate SOC.  The Board may properly direct efforts of this nature because, as observed in Smith v. Shinseki, 647 F.3d. 1380 (Fed. Cir. 2011), no law or regulation precludes additional assistance in the development of a c claim with it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2002); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish (I) service connection for chronic fatigue syndrome, Brucellosis, and a sleep disability, including as a qualifying chronic disability under 38 C.F.R. § 3.317 and as secondary to tinnitus and (II) entitlement to a TDIU rating.  The provided notice should outline VA's and the Veteran's respective obligations to provide evidence and information to support the claim.  The Veteran should be provided an appropriate amount of time to respond to this notification and this notice should be associated with the claims folder.

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his chronic fatigue syndrome, Brucellosis, sleep impairment, tinnitus and knee symptomatology, to include any possible relationship to military service and occupational impairment.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Request the Veteran identify any sources of outstanding chronic fatigue syndrome/fatigue, Brucellosis, sleep impairment, tinnitus and knee treatment and/or hospitalization and take appropriate efforts to obtain any identified records.  All development efforts should be in writing and associated with the record.

4.  The RO must obtain all outstanding VA chronic fatigue syndrome/fatigue, Brucellosis, sleep impairment, tinnitus and knee treatment and/or hospitalization records, since November 2010.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.   

5.  Then schedule the Veteran for appropriate VA examination(s) to determine the nature, onset, and etiology of his claimed chronic fatigue syndrome and Brucellosis.  The claims folder should be made available to, and reviewed by the examiners, with such review noted in the provided examination report.  The examiner should record the full history of the respective conditions, including the Veteran's account of symptomatology.  

The examiner should note all chronic fatigue syndrome and Brucellosis pathology found to be present, if any.  Further, the examiner must explicitly rule in or exclude diagnoses of chronic fatigue syndrome and Brucellosis and state whether the Veteran's symptoms are attributable to a known clinical diagnosis.  With regard to any diagnosed condition, the examiner should state the likelihood that the condition:

(i) had its onset in service or within one year of separation;

(ii) is related to any period of military service; 

(iii) was caused by any service-connected disability(ies); and 

(iv) is at least in part aggravated by any service-connected disability(ies).

Thereafter, the examiner should opine as to the likelihood that, without taking into account his age, the Veteran is precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) because of (I) any one service-connected disability; and (II) the aggregate of his service-connected disabilities.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  All necessary testing should be completed with the relevant findings reported in detail.  All provided opinions should be supported by a clearly stated rationale.  

5.  Then schedule the Veteran for appropriate VA examination(s) to determine the nature, extent, severity and etiology of his tinnitus, sleep disability and bilateral knee conditions.  The claims folder should be made available to, and reviewed by the examiner(s), with such review noted in the provided examination report.  The examiner(s) should record the full history of the respective conditions, including the Veteran's account of symptomatology.  

Tinnitus:  The examiner is requested to provide a medical assessment of the nature, extent and severity of the Veteran's service-connected tinnitus.  Specifically, the Board requests the examiner to comment on the functional impairment(s) and all manifestations of tinnitus.  In so doing, the examiner must specifically comment on the Veteran's report of functional impairment due to tinnitus, to specifically include sleep problems.  

The examiner should note all tinnitus and sleep impairment pathology found to be present, if any, specifically ruling in or excluding a sleep disorder diagnosis and stating whether the Veteran's sleep impairment symptoms are attributable to a known clinical diagnosis.  If a sleep disorder is diagnosed, the examiner must opine as to the likelihood the condition:

(i) had its onset in service or within one year of separation;

(ii) is related to any period of the Veteran's military service; 

(iii) was caused by any service connected disability, specifically to include tinnitus; and 

(iv) is at least in part aggravated by any service connected disability, specifically to include tinnitus.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, including the Veteran's account of symptomatology, a June 1971 sleep-related service treatment record, and any other evidence deemed pertinent.  

Right and left knees: The examiner should perform appropriate bilateral range of motion examinations, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing, i.e., the extent of the Veteran's pain-free flexion and extension of each knee.  The examiner must also indicate whether, and to what extent, there is any instability, subluxation or locking. 

Both examiners: Thereafter, the examiners should opine as to the likelihood that, without taking into account his age, the Veteran is precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) because of (I)any one service-connected disability; and (II) the aggregate of his service-connected disabilities.  

All necessary testing should be completed with the relevant findings reported in detail.  All provided opinions should be supported by a clearly stated rationale.  

6.  Upon completion of the aforementioned development, the RO must readjudicate and issue an appropriate Statement of the Case (SOC) pertaining (I) chronic fatigue syndrome, including as a qualifying chronic disability under 38 C.F.R. § 3.317, (II) Brucellosis, including as a qualifying chronic disability under 38 C.F.R. § 3.317, (III) a sleep disorder, including as a qualifying chronic disability under 38 C.F.R. § 3.317 and as secondary to tinnitus; (IV) an effective date prior to January 22, 2002, for the award of service connection for a right knee disability; (V) an effective date prior to January 22, 2002, for the award of service connection for a left knee disability; (VI) a higher initial disability evaluation for a right disability; and (VII) a higher initial disability evaluation for a left knee disability.  The RO must also notify the Veteran of the need to file a timely Substantive Appeal to perfect appellate review of any claim or claims.  

Note:  In addressing the effective date claims, the RO must consider, address and apply the findings contained in the "INTRODUCTION," portion of the December 21, 2009, Board decision, indicating that the Veteran's left knee disability claim was subject to Section 7 of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099, meaning the January 10, 2000, Board determination on the matter is of no consequence.  Thus, from receipt of the initiating March 31, 1997, claim until the benefit was ultimately granted, the claim remained open and pending.  

7.  Then, readjudicate the appeal, including the TDIU and nonservice-connected pension claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

